Per Curiam. The appellees in this case, Tien Ngoc Doan and Trung Do, move to affirm the pretrial order of the Sebastian County Circuit Court suppressing their confessions. The State appealed the order, and on March 18, 1996, the record was filed with the clerk of this court. The State’s original brief was due on April 27, 1996. According to the records of the Clerk of this court, a seven-day clerk’s extension was first obtained and then this court granted the State six extensions of time in which to file its brief: (1) May 6, 1996; (2) May 22, 1996; (3) June 10, 1996; (4) June 21, 1996; (5) July 2, 1996, and (6) July 13, 1996. The extension granted on July 13, 1996, was designated a final extension and required that the State’s brief be filed by July 26, 1996. The State’s brief was not filed by that deadline. On June 3, 1996, this court issued a per curiam opinion in a case where the State had obtained nine extensions in which to file its brief in a State appeal. State v. Parkman, 325 Ark. 35, 923 S.W.2d 281 (1996). In Parkman, we noted that the State had obtained three extensions beyond the date of the final extension. We concluded that if the State’s brief was not filed by a date certain, the appeal would be dismissed. The brief was not filed by that date, and the appeal was dismissed on June 24, 1996. We stated in Parkman: Henceforth, we will not entertain appeals by the State when the State’s brief is not filed in accordance with the specified deadline in the final extension granted by this Court. 325 Ark. at 36, 923 S.W.2d at 282.  The Attorney General in the case before us has filed a response to the appellees’ motion to affirm in which it is stated that the staff attorney assigned to the case has been replaced. The Attorney General states that he cannot explain why the original counsel missed the deadline and apologizes for the lapse. We note, nonetheless, that the Parkman per curiam opinion was handed down on June 3, 1996, which was well before the final deadline granted by this court in the instant case of July 26, 1996. In accordance with our clear directive in the Parkman per curiam, we affirm the order of the trial court and dismiss the State’s appeal. Glaze, J., dissents.